ORDER
The Disciplinary Review Board on August 17, 1998, having filed with the Court its decision concluding that RAYMOND T. PAGE of WOODBURY, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to communicate basis of rate or fee in writing), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), and RPC 8.1(b) (failure to disclose a fact necessary to correct a misapprehension in connection with a disciplinary matter and failure to cooperate with disciplinary authorities), and good cause appearing;
*433It is ORDERED that RAYMOND T. PAGE is suspended from the practice of law for a period of three months, and until further Order of the Court, effective December 16,1998; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.